OPINION — AG — ** INSURANCE FOR VOLUNTEER FIREFIGHTERS ** SENATE BILL NO. 3, ENACTED IN THE FIRST REG. SESSION OF THE THIRTY FIFTH LEG., NOW CODIFIED AT 11 Ohio St. 1975 Supp., 16.4 [11-16.4], REQUIRES EVERY CITY OR TOWN (MUNICIPALITY) IN THE STATE TO PROVIDE INSURANCE FOR FIRE DEPARTMENT EMPLOYEES IN THE PERFORMANCE OF THEIR DUTIES, AS WELL AS OTHER MUNICIPAL EMPLOYEES AND OFFICIALS WHILE IN THE PERFORMANCE OF DUTIES CONSTITUTING A GOVERNMENTAL FUNCTION OF THE MUNICIPALITY. A QUESTION OF FACT EXISTS REGARDING WHETHER VOLUNTEER FIREFIGHTERS CAN BE CONSIDERED EMPLOYEES OF THE MUNICIPALITY TO WHOM THEIR SERVICES ARE RENDERED AND YOUR QUESTION CANNOT BE ANSWERED AS A MATTER OF LAW TO THE EXTENT OF THE EXISTENCE OF SUCH FACT QUESTION. WHERE THE FIREFIGHTERS RECEIVE NO COMPENSATION FOR HIS SERVICES IN ANY FORM, THE CITY WOULD NOT BE REQUIRED TO PROVIDE FOR INSURANCE UNDER SENATE BILL NO. 3. WHERE ANY FORM OF COMPENSATION IS RECEIVED, HOWEVER, THE PARTICULAR CIRCUMSTANCES MAY RENDER THE FIREFIGHTERS AN EMPLOYEE OF THE CITY AND IN SUCH EVENT, INSURANCE MUST BE PROVIDED. CITE: 11 Ohio St. 1971 348 [11-348], 62 Ohio St. 1971 304 [62-304], 62 Ohio St. 1971 304.1 [62-304.1], 11 Ohio St. 1975 Supp., 364 [11-364](B) (WILLIAM DON KISER)